Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 28, 2015

                                           No. 04-15-00402-CR

                                   EX PARTE Jerry Lee EDWARDS

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On October 19, 2015, relator filed a second supplemental petition for writ of habeas
corpus. The original pro petition was filed in this court on July 2, 2015, followed by a
supplemental petition on September 11, 2015. The court has determined that it lacks jurisdiction
to consider relator’s petition. Accordingly, relator’s second supplemental petition is also
DISMISSED FOR LACK OF JURISDICTION.

           It is so ORDERED on October 28, 2015.



                                                        PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013CR9303, styled The State of Texas v. Jerry Lee Edwards, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.